EXHIBIT 5 HART & HART, LLC ATTORNEYS AT LAW 1624 Washington Street Denver, CO80203 William T. Hart, P.C. Email: harttrinen@aol.com Will Hart (303) 839-0061 Facsimile:(303) 839-5414 October 21, 2014 CEL-SCI Corporation 8229 Boone Boulevard, Suite 802 Vienna, Virginia22182 This letter willconstituteour opinionupon the legality of the sale by CEL-SCICorporation,a Colorado corporation(“CEL-SCI”),of up to 7,894,737 shares of common stock, warrants to purchase up to 1,973,684 shares of CEL-SCI'scommonstock,as well as sharesissuableupon the exercise of the warrants,all as referred to in the Registration Statement on Form S-3 (File No. 333-196243) (the “Registration Statement”) filed with the Securities and Exchange Commission declared effective by the Securities and Exchange Commission (the “Commission”) on July 8, 2014, the prospectus included therein (the “Prospectus”) and the prospectus supplement, dated October 21, 2014 (the “Prospectus Supplement”), filed with the Commission pursuant to Rule424(b)of the rulesand regulations of the Securities Act.The Prospectus Supplement pertains to an underwritten offering (the “Offering”) pursuant to the Underwriting Agreement datedOctober 21, 2014between the Company and the underwriters named therein (the “Underwriting Agreement”). We have examined the Articles of Incorporation, the Bylaws and the minutes of the Board of Directors of CEL-SCI, the applicable laws of the State of Colorado, and a copy of the Registration Statement. In our opinion: ● the 7,894,737shares of common stockmentioned above, when sold in the manner described in the Registration Statement, the Prospectus and the Prospectus Supplement, and in accordance with the terms and conditions of the Underwriting Agreement, have been legallyissued and these sharesrepresentfully paid and non-assessable shares of CEL-SCI's common stock; ● the warrants, when sold in the manner described in the Registration Statement, the Prospectus and the Prospectus Supplement, and in accordance with the terms and conditions of the Underwriting Agreement, have been legally issued, are fully paid and non-assessable and are the binding obligations of CEL-SCI inaccordancewith the terms thereof; and ● the shares of common stock issuable upon the exercise of thewarrants, when sold in the manner described in the Registration Statement, the Prospectus and the Prospectus Supplement, will be legally issued and will represent fully paid and non-assessableshares of CEL-SCI's common stock. Very truly yours, HART & HART /s/ William T. Hart William T. Hart
